
	
		I
		111th CONGRESS
		1st Session
		H. R. 4094
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit insurers from canceling or refusing to renew
		  homeowners insurance policies because of the presence of certain types of
		  drywall in the home.
	
	
		1.Short titleThis Act may be cited as the
			 Drywall Victims Insurance Protection
			 Act of 2009.
		2.Prohibition of
			 canceling or declining to renew homeowners insurance because of presence of
			 certain drywallIt shall be
			 unlawful for any insurer—
			(1)to cancel, or
			 decline to renew, any coverage for homeowners’ insurance for any single-family
			 housing based on the presence, or possibility of presence, in the housing of
			 any drywall that has a covered characteristic; or
			(2)in any renewal of homeowners’ insurance for
			 such a structure, to discriminate in the amount, rates for coverage, or other
			 terms of such coverage based on the presence, or possibility of presence, in
			 the structure of any drywall that has a covered characteristic.
			3.Private cause of
			 action
			(a)In
			 generalAn insured who has
			 been adversely affected by a violation of section 2 by an insurer may bring a
			 civil action against the insurer in an appropriate Federal or State court for
			 relief under subsection (b).
			(b)ReliefUpon
			 proof of a violation of section 2 by a preponderance of the evidence in an
			 action described in subsection (a), the court may award appropriate legal and
			 equitable relief, including temporary, preliminary, and permanent injunctive
			 relief and compensatory damages.
			(c)Attorneys’ fees
			 and other costsIn any action
			 or proceeding under this section, the court shall allow a prevailing plaintiff
			 reasonable attorneys’ fee as part of the costs, and shall include any expert
			 fees as part of the attorneys' fee.
			4.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Covered
			 characteristicThe term
			 covered characteristic means, with respect to any drywall, that
			 the drywall—
				(A)was imported from,
			 or originated in, China at any time during the period consisting of calendar
			 years 2004 through 2007; or
				(B)contains elevated
			 levels of sulphur or strontium.
				(2)InsuredThe
			 term insured means any natural person who has purchased coverage
			 for homeowners’ insurance.
			(3)InsurerThe
			 term insurer means any entity, including any affiliate thereof,
			 that is licensed or admitted to engage in the business of providing homeowners’
			 insurance in any State.
			(4)Homeowners’
			 insuranceThe term homeowners’ insurance means
			 property and casualty insurance coverage against losses to single-family
			 housing.
			(5)Single-family
			 housingThe term single-family housing means a
			 residential real property (including individual units of condominium and
			 cooperative structures) designed principally for the occupancy of from one to
			 four families.
			
